                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


 KHS CORP.,                                    :
                                               :
               Plaintiff.                      :           CIVIL ACTION
                                               :           No. 16-55
               v.                              :
                                               :
 SINGER FINANCIAL CORP., et al.,               :
            Defendants.                        :


                                           ORDER


       AND NOW, this _26th __ day of March, 2019, it is ORDERED that, pursuant to the

accompanying Findings of Fact and Conclusions of Law, JUDGMENT IS ENTERED against

Singer Financial Corporation in the amount of $4,000.00.


                                                   s/Anita B. Brody

                                           ____________________________________
                                           ANITA B. BRODY, J.




Copies VIA ECF on 3/26/2019
